Case 1:04-cr-20046-TLL-CEB ECF No. 351 filed 07/10/20                   PageID.2192       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 04-20046-06

v.                                                             Honorable Thomas L. Ludington

EDRES MONTGOMERY,

                  Defendant.
_______________________________________/

        ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION FOR
                        COMPASSIONATE RELEASE

        On October 19, 2005, Defendant was indicted by a grand jury for one count of conspiracy

and four counts of distribution or aiding and abetting in distribution of cocaine base. ECF No. 74.

Defendant was found guilty of two counts in case number 04-20046 and two counts in case number

06-20544. ECF No. 238. On March 25, 2008 he was sentenced to a term of imprisonment for his

natural life. Id.

        Defendant filed a pro se motion for compassionate release due to the spread of COVID-19.

ECF No. 350. Due to mailing delays caused by COVID-19, the motion was docketed on July 7,

2020, but in accordance with 20-AO-26, the postmark date of June 1, 2020 was used for the filing

date.

                                                  I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
Case 1:04-cr-20046-TLL-CEB ECF No. 351 filed 07/10/20                            PageID.2193          Page 2 of 4



        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,           https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/

guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant states he requests “early or immediate release under the compassionate and

cares act.” ECF No. 350. Reading his motion broadly, it appears Defendant seeks a reduction of

his sentence pursuant to 18 U.S.C. §3582(c)(1)(A), also known as compassionate release, which

provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf

1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:04-cr-20046-TLL-CEB ECF No. 351 filed 07/10/20                  PageID.2194       Page 3 of 4



        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i)

        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant does not provide whether he has

exhausted his administrative remedies with BOP. The Court is aware of the time sensitive nature

of Defendant’s request. However, the Sixth Circuit has clearly stated that Defendants must first

seek release from the Bureau of Prisons rather than come directly to the courts. Therefore,

Defendant’s motion for compassionate release will be denied without prejudice due to his failure

to exhaust his administrative remedies with the BOP.

        Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 350, is DENIED WITHOUT PREJUDICE.




Dated: July 10, 2020                                          s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge



                                                -3-
Case 1:04-cr-20046-TLL-CEB ECF No. 351 filed 07/10/20                                 PageID.2195   Page 4 of 4




                                            PROOF OF SERVICE

                  The undersigned certifies that a copy of the foregoing order was served
                  upon each attorney of record herein by electronic means and to Edres
                  Montgomery #26325‐039, BIG SANDY, U.S. PENITENTIARY, Inmate
                  Mail/Parcels, P.O. BOX 2068, INEZ, KY 41224 by first class U.S. mail on
                  July 10, 2020.

                                                   s/Kelly Winslow
                                                   KELLY WINSLOW, Case Manager




                                                      -4-
